UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2550



JOHN WESLEY OWNBY, JR.,

                                             Plaintiff - Appellant,

          versus


JAMES GUY COHEN; JIM BECK, INCORPORATED; W.
STEPHEN SCOTT,

                                            Defendants - Appellees,

          and


HELEN PARRISH,

                                                          Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Charlottesville.    James H. Michael, Jr.,
Senior District Judge. (CA-98-19-C)


Submitted:   June 29, 1999             Decided:   September 23, 1999


Before WILKINS and NIEMEYER, Circuit Judges, and HALL,* Senior Cir-
cuit Judge.



     *
      Senior Judge Hall was assigned to the panel in this case but
died prior to the time the decision was filed. The decision is
filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Affirmed by unpublished per curiam opinion.


John Wesley Ownby, Jr., Appellant Pro Se. Joseph William Wright,
III, Hawthorne Dill Battle, III, MCGUIRE, WOODS, BATTLE & BOOTHE,
Charlottesville, Virginia; Patrick Dyer Allen, WILLIAMS, MULLEN,
CHRISTIAN & DOBBINS, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John W. Ownby, Jr., appeals the district court’s order denying

his motion for partial summary judgment and dismissing with prej-

udice his claims alleging violations under the Racketeer Influenced

and Corrupt Organizations Act (“RICO”) and without prejudice his

remaining state law claims.   We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we affirm on the reasoning of the district court.    See Ownby v.

Cohen, No. CA-98-19-C (W.D. Va. Sept. 8, 1998).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2